J-A13035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
              v.                          :
                                          :
 ZAHIR SMITH                              :
                                          :
                   Appellee               :        No. 1395 EDA 2021

               Appeal from the Order Entered June 24, 2021
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002780-2021


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED JULY 8, 2022

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, which dismissed

firearms and conspiracy charges filed against Appellee, Zahir Smith.           We

reverse and remand.

     The trial court set forth the relevant facts of this appeal as follows:

        Philadelphia Police Officer Jonathan Arch testified that, in
        the early hours of May 31, 2020, he received a radio call for
        a burglary in progress at a shopping center located at 3000
        Island Avenue in the city and county of Philadelphia. Officer
        Arch arrived at that location at approximately 2:45 a.m.,
        where he observed a white Nissan Altima, which did not
        have a license plate, speeding through the shopping plaza.
        The vehicle hit a curb and became disabled, at which time a
        male, alleged to be [Appellee] exited from the driver side
        door. Subsequently, one female, alleged to be Julisa Prak
        … exited the front passenger door, and another woman,
        alleged to be Jarenny Ros …, fled from the rear of the
        vehicle. The officer ordered [Ms. Ros] to stop, and placed
        her in custody in the back of his patrol car. Officer Arch
J-A13035-22


          testified that he observed that the windows and doors of the
          Snipes store at the shopping center were all broken, and
          that he observed clothing and sneakers in and around the
          white Altima. On cross examination, Officer Arch stated that
          there was a riot taking place in the shopping center at the
          time he encountered the defendants, and that many people
          were looting stores in that location. He further testified that
          he did not see the white Altima or the defendants
          themselves near the Snipes store, that there are several
          stores in the shopping center in question, and that many of
          those stores also appeared to have been looted. The officer
          positively identified all three defendants as the individuals
          he encountered fleeing the white Altima.

          Philadelphia Police Detective Francesco Campbell testified
          that on the date in question, he executed a search warrant
          on the vehicle. Inside was a large amount of merchandise
          from the Snipes store. He indicated that he knew it was
          from Snipes because a store employee identified the
          merchandise from its tags, and estimated its value in the
          thousands of dollars. Officers also recovered a firearm from
          underneath the merchandise.

(Trial Court Opinion, filed 9/7/21, at 1-2).

      On April 8, 2021, the court conducted a preliminary hearing, and

Appellee and his co-defendants’ cases were held for court. On April 20, 2021,

the Commonwealth filed a criminal information charging Appellee with

burglary, criminal trespass, theft by unlawful taking, receiving stolen property,

conspiracy, violations of the Uniform Firearms Act (“VUFA”), and possessing

an instrument of crime (“PIC”). Appellee’s co-defendants subsequently filed

motions    “to   quash   bills   of   information,”   which   asserted   that   the

Commonwealth had failed to establish a prima facie case against them.

Although Appellee did not file a motion, his counsel appeared at the June 24,

2021 evidentiary hearing on the pretrial motions. At that time, Appellee’s

                                        -2-
J-A13035-22


counsel joined in the co-defendants’ motions by arguing that the court should

also dismiss the charges against Appellee.       Specifically, Appellee’s counsel

insisted that “[t]he weapon is in the back seat, and there was a passenger in

the back seat, and identification was also recovered in the back seat.” (N.T.

Evidentiary Hearing, 6/24/21, at 6).

       Immediately following the hearing, the court dismissed the VUFA and

conspiracy charges against Appellee. The Commonwealth timely filed a notice

of appeal on July 8, 2021, under Pa.R.A.P. 311(d).1 On July 21, 2021, the

court ordered the Commonwealth to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The Commonwealth timely filed

its Rule 1925(b) statement on July 26, 2021.

       The Commonwealth now raises one issue for our review:

          Did sufficient evidence support a prima facie case for the
          charges of [VUFA] and conspiracy, where [Appellee] and his
          two female co-defendants were observed fleeing the scene
          of the crime, a Snipes retail store; the windows to the store
          had been broken; goods belonging to the store were found
          scattered throughout the car [Appellee] had been driving;
          and a gun was found in the back seat underneath the stolen
          goods?

(Commonwealth’s Brief at 6).

       The following principles apply to this Court’s review of an order granting



____________________________________________


1 See Pa.R.A.P. 311(d) (stating that in criminal case, Commonwealth may
take appeal as of right from order that does not end entire case where
Commonwealth certifies in notice of appeal that order will terminate or
substantially handicap prosecution).

                                           -3-
J-A13035-22


a pretrial petition for writ of habeas corpus:

         We review a decision to grant a pre-trial petition for a writ
         of habeas corpus by examining the evidence and reasonable
         inferences derived therefrom in a light most favorable to the
         Commonwealth. Whether the Commonwealth satisfied its
         burden of establishing a prima facie case for each charged
         crime is a question of law, to which this Court’s standard of
         review is de novo and our scope of review is plenary.

         A pre-trial habeas corpus motion is the proper means for
         testing whether the Commonwealth has sufficient evidence
         to establish a prima facie case. To demonstrate that a prima
         facie case exists, the Commonwealth must produce
         evidence of every material element of the charged
         offense(s) as well as the defendant’s complicity therein. To
         meet its burden, the Commonwealth may utilize the
         evidence presented at the preliminary hearing and also may
         submit additional proof.

Commonwealth v. Wyatt, 203 A.3d 1115, 1117 (Pa.Super. 2019) (internal

citations and quotation marks omitted).

      “The Commonwealth establishes a prima facie case when it produces

evidence that, if accepted as true, would warrant the trial judge to allow the

case to go to a jury.”      Commonwealth v. Ouch, 199 A.3d 918, 923

(Pa.Super. 2018) (emphasis in original). “The Commonwealth need not prove

the elements of the crime beyond a reasonable doubt; rather, the prima facie

standard requires evidence of the existence of each and every element of the

crime charged.” Id.

      On appeal, the Commonwealth argues that the facts established at

Appellee’s preliminary hearing “supported an inference that [Appellee] had

knowledge of the gun, had the power to exercise control of the gun, and,


                                      -4-
J-A13035-22


therefore, had constructive possession of the gun.” (Commonwealth’s Brief

at 14). Further, the Commonwealth asserts that the evidence permitted “an

inference of an agreement among the three occupants of the car, with a

shared intent of burglarizing the Snipes store.”         (Id. at 17).    The

Commonwealth maintains that it established a prima facie case for the VUFA

and conspiracy charges against Appellee. The Commonwealth concludes that

this Court must reverse the order dismissing the charges against Appellee.

We agree.

      The Pennsylvania Crimes Code defines the offense of criminal conspiracy

as follows:

         § 903. Criminal conspiracy

            (a) Definition of conspiracy.—A person is guilty of
         conspiracy with another person or persons to commit a
         crime if with the intent of promoting or facilitating its
         commission he:

               (1) agrees with such other person or persons that they
              or one or more of them will engage in conduct which
              constitutes such crime or an attempt or solicitation to
              commit such crime; or

               (2) agrees to aid such other person or persons in the
              planning or commission of such crime or of an attempt
              or solicitation to commit such crime.

                                  *    *    *

            (c) Conspiracy          with      multiple      criminal
         objectives.—If a person conspires to commit a number of
         crimes, he is guilty of only one conspiracy so long as such
         multiple crimes are the object of the same agreement or
         continuous conspiratorial relationship.


                                      -5-
J-A13035-22


18 Pa.C.S.A. § 903(a), (c).

      “To sustain a conviction for criminal conspiracy, the Commonwealth

must establish that the defendant (1) entered into an agreement to commit

or aid in an unlawful act with another person or persons, (2) with a shared

criminal intent, and (3) an overt act was done in furtherance of the

conspiracy.” Commonwealth v. Melvin, 103 A.3d 1, 42 (Pa.Super. 2014)

(citation omitted).

         The essence of a criminal conspiracy is a common
         understanding, no matter how it came into being, that a
         particular criminal objective be accomplished. Therefore, a
         conviction for conspiracy requires proof of the existence of
         a shared criminal intent. An explicit or formal agreement to
         commit crimes can seldom, if ever, be proved and it need
         not be, for proof of a criminal partnership is almost
         invariably extracted from the circumstances that attend its
         activities. Thus, a conspiracy may be inferred where it is
         demonstrated that the relation, conduct, or circumstances
         of the parties, and the overt acts of the co-conspirators
         sufficiently prove the formation of a criminal confederation.
         The conduct of the parties and the circumstances
         surrounding their conduct may create a web of evidence
         linking the accused to the alleged conspiracy beyond a
         reasonable doubt.

Id. at 42-43. “Once the trier of fact finds that there was an agreement and

the defendant intentionally entered into the agreement, that defendant may

be liable for the overt acts committed in furtherance of the conspiracy

regardless of which co-conspirator committed the act.” Commonwealth v.

Barnes, 871 A.2d 812, 820 (Pa.Super. 2005), aff’d, 592 Pa. 301, 924 A.2d

1202 (2007).

      Further, the Uniform Firearms Act provides, in relevant part, as follows:

                                     -6-
J-A13035-22


        § 6106. Firearms not to be carried without a license

           (a)   Offense defined.—

                (1) Except as provided in paragraph (2), any
           person who carries a firearm in any vehicle or any person
           who carries a firearm concealed on or about his person,
           except in his place of abode or fixed place of business,
           without a valid and lawfully issued license under this
           chapter commits a felony of the third degree.

                                *    *    *

        § 6107. Prohibited conduct during emergency

          (a) General Rule.—No person shall carry a firearm
        upon the public streets or upon any public property during
        an emergency proclaimed by a State or municipal
        governmental executive unless that person is:

                  (1) Actively engaged in a defense of that person’s
           life or property from peril or threat.

                  (2) Licensed to carry firearms under section 6109
           (relating to licenses) or is exempt from licensing under
           section 6106(b) (relating to firearms not to be carried
           without a license).

                                *    *    *

        § 6108. Carrying firearms on public streets or public
             property in Philadelphia

           No person shall carry a firearm, rifle or shotgun at any
        time upon the public streets or upon any public property in
        a city of the first class unless:

           (1)   such person is licensed to carry a firearm; or

           (2) such person is exempt from licensing under section
        6106(b) of this title (relating to firearms not to be carried
        without a license).

18 Pa.C.S.A. §§ 6106(a)(1), 6107(a), and 6108.

                                    -7-
J-A13035-22


      “When contraband is not found on the defendant’s person, the

Commonwealth must establish constructive possession….” Commonwealth

v. Jones, 874 A.2d 108, 121 (Pa.Super. 2005).              “We have defined

constructive possession as conscious dominion, meaning that the defendant

has the power to control the contraband and the intent to exercise that

control.” Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa.Super. 2018),

appeal denied, 651 Pa. 10, 202 A.3d 42 (2019) (internal quotation marks

omitted). “The intent to exercise conscious dominion can be inferred from the

totality of the circumstances.”     Jones, supra at 121.         “Constructive

possession may be found in one or more actors where the item in issue is in

an area of joint control and equal access.” Commonwealth v. Valette, 531

Pa. 384, 388, 613 A.2d 548, 550 (1992).

         It is well established that, as with any other element of a
         crime, constructive possession may be proven by
         circumstantial     evidence.      In   other   words,   the
         Commonwealth must establish facts from which the trier of
         fact can reasonably infer that the defendant exercised
         dominion and control over the contraband at issue.

Parrish, supra at 36-37 (internal citations and quotation marks omitted).

      Instantly, Officer Arch arrived at the scene in response to a burglary

call. (See N.T. Preliminary Hearing, 4/8/21, at 6). Upon arrival, the officer

observed a Nissan Altima speed through the shopping plaza and hit a curb.

(Id.) Appellee, who occupied the driver’s seat, exited the Nissan with his co-

defendants and fled. (Id. at 7). At the preliminary hearing, Officer Arch made

an in-court identification of Appellee and his co-defendants. (Id. at 5).

                                     -8-
J-A13035-22


      Regarding the conspiracy charge, police apprehended Appellee and his

co-defendants after they fled from the Nissan. Police subsequently obtained

a warrant, searched the Nissan, and discovered items belonging to the Snipes

store. (Id. at 6-7). The Snipes store appeared to have been burglarized, as

its windows and doors were broken. (Id. at 6). Although the Commonwealth

did not present evidence of an explicit agreement between Appellee and his

co-defendants, their conduct and circumstances made it reasonable to infer

the existence of a shared criminal intent.      See Melvin, supra.       Taken

together, the facts established a prima facie case for conspiracy. See Wyatt,

supra.

      As for the VUFA charges, Officer Arch testified that his interaction with

Appellee and his co-defendants occurred during a “riot” in the midst of a

COVID-19-related “shut down” in Philadelphia. (See N.T. Preliminary Hearing

at 12, 14). Further, police found a firearm in the backseat of the Nissan,

underneath merchandise from the Snipes store.         (Id. at 21).    Detective

Campbell testified that Appellee did not have a license to carry a firearm. (Id.

at 22). Since Appellee was the driver of the Nissan, it is reasonable to infer

that he could have exercised conscious dominion over the firearm.          See

Parrish, supra. Therefore, the Commonwealth presented sufficient evidence

to establish a prima facie case for the VUFA charges under the theory of

constructive possession. See Wyatt, supra.

      Our review of the testimony produced at the preliminary hearing, viewed


                                     -9-
J-A13035-22


in the light most favorable to the Commonwealth, leads us to conclude that

the Commonwealth presented sufficient evidence to establish a prima facie

case as to the VUFA and conspiracy charges filed against Appellee.     See

Wyatt, supra; Ouch, supra.       Accordingly, we reverse the order granting

Appellee habeas corpus relief, and we remand this case for further

proceedings consistent with this decision.

      Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2022




                                    - 10 -